COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-385-CV





DANY JOE GUEST, MARRY E. TINDLE,	APPELLANTS

AND CYNTHIA E. MARTIN



V.



TXU ELECTRIC DELIVERY COMPANY	APPELLEE



----------



FROM PROBATE COURT OF DENTON COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 29, 2009, we notified appellants that the trial court clerk responsible for preparing the record in this appeal had informed this court that arrangements had not been made to pay for the clerk’s record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  
See 
Tex. R. App. P.
 35.3(a)(2).  We stated that we would dismiss the appeal for want of prosecution unless appellants, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  

Because appellants have not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution. 
  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 37.3(b), 42.3(b).

Appellants shall pay all costs of the 
appeal, for which let execution issue.



PER CURIAM 			





PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.

                                      

DELIVERED:  January 28, 2010

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4
.